UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7133


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ANTHONY HATCHES, a/k/a Jameel Smith, a/k/a Anthony Dove,
a/k/a Ant Hatches, a/k/a Anthony Farvey,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville.    Norman K. Moon,
District Judge. (3:02-cr-00058-NKM-1)


Submitted:    November 24, 2009            Decided:   December 16, 2009


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Hatches, Appellant Pro Se. Bruce A. Pagel, OFFICE OF THE
UNITED STATES ATTORNEY, Charlottesville, Virginia; Jeb Thomas
Terrien,   Assistant   United  States   Attorney,  Harrisonburg,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Anthony    Hatches     appeals     the    district        court’s      order

granting his 18 U.S.C. § 3582(c) (2006) motion.                         We find the

district court did not abuse its discretion in granting Hatches’

motion for a sentence reduction.                See United States v. Goines,

357 F.3d 469, 478 (4th Cir. 2004) (stating standard of review).

Insofar as Hatches suggests the court could have considered an

even lower sentence below the Sentencing Guidelines range, this

claim is foreclosed by United States v. Dunphy, 551 F.3d 247

(4th Cir.) (“[A] district judge is not authorized to reduce a

defendant’s sentence below the amended guideline range.”), cert.

denied, 129 S. Ct. 2401 (2009).             We have reviewed the record and

find    no   reversible    error.       Accordingly,        we    affirm       for   the

reasons stated by the district court.                 United States v. Hatches,

No.    3:02-cr-00058-NKM-1      (W.D.     Va.    June    3,      2008).        We    deny

Hatches’     motion    challenging    the     jurisdiction        of    the    district

court.       We dispense with oral argument because the facts and

legal    contentions     are   adequately       presented     in       the    materials

before   the    court   and    argument     would     not   aid    the       decisional

process.

                                                                               AFFIRMED




                                        2